department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b03 genin-135557-05 office_of_chief_counsel number info release date uil ----------------------- ------------------------ --------------------------- dear ------------------- this letter responds to your request for information dated date you asked several questions regarding capital assets and the formation of charitable entities this letter is not a ruling on any of these issues but i hope the following general information is helpful you stated that the taxpayer found a document behind an old picture she purchased and that document appears to be a n original copy of a state constitution the taxpayer wishes to set up a charity to help abused women and single mothers and she would like to transfer an ownership_interest in the document to the charity you have asked whether these transactions are possible and whether the document qualifies as a capital_asset sec_501 of the internal_revenue_code provides an exemption from federal income taxes for charitable organizations charitable organizations are defined in part as c orporations and any community chest fund or foundation organized and operated exclusively for charitable purposes sec_501 the income_tax regulations provide that a charitable_organization must also file an application with the internal_revenue_service requesting that tax-exempt status be granted to it sec_1_501_a_-1 and for your convenience a copy of the application form_1023 application_for recognition of exemption and instructions is enclosed also enclosed are two publications which might be helpful to you publication tax-exempt status for your organization and publication applying for sec_501 tax-exempt status the actual formation of a corporation community chest fund or foundation and the transfer of an ownership_interest in the document to this entity are matters governed by state law so long as the entity is properly formed under state law then the taxpayer may apply for federal tax-exempt status of the charitable_organization as described above regarding the federal_income_tax consequences of a transfer of a partial interest in the document to the charity sec_170 disallows a charitable_contribution_deduction for a genin-135557-05 gift of a partial interest in property not in trust unless the gift meets one of the outlined exceptions one of these exceptions is for the gift of an undivided portion of the donor’s entire_interest see sec_170 sec_1_170a-7 the portion of the interest transferred to the charity must consist of a fraction or percentage of each and every substantial interest or right owned by the donor in such property and must extend over the entire term of the donor’s interest in such property sec_1_170a-7 for example the transferee charity must have the right to possession of the property in proportion to its ownership_interest your final question concerns whether the document is a capital_asset sec_1221 defines a capital_asset as property held by a taxpayer with certain exceptions in relevant part a copyright literary musical or artistic composition letter or memorandum or similar_property constitutes a capital_asset unless it is held by the taxpayer whose personal efforts created such property or in the case of a letter memorandum or similar_property a taxpayer for whom such property was prepared or produced sec_1221 if the document meets this definition and does not fall within one of the two exceptions it is a capital_asset and its sale_or_exchange is subject_to taxation at capital_gains rates under sec_1 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2004_1 sec_2 2004_1_irb_7 if you have any additional questions please contact ------------------ -----------of our office at -------------------- sincerely christopher f kane chief branch income_tax accounting
